Exhibit 26(k): Opinion and Consent of Counsel ING LOGO US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com April 17, 2014 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Post-Effective Amendment No. 8 to Registration Statement on Form N-6 Prospectus Title: ING Corporate VUL File Nos.: 333-143973 and 811-08292 Ladies and Gentlemen: The undersigned serves as counsel to Security Life of Denver Insurance Company, a Colorado life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the Post-Effective Amendment to the above-referenced Registration Statement on Form N-6. This filing describes the ING Corporate VUL flexible premium adjustable variable universal life insurance policies (the “Policies”) offered by the Company through its Security Life Separate Account L1 (the “Account”). I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1. The Company is a corporation duly organized and validly existing under the laws of the State of Colorado. Windsor Site One Orange Way, C2N Windsor, CT 06095-4774 ING North America Insurance Corporation 2.
